DETAILED ACTION
1.	Applicant's amendments and remarks submitted on July 18, 2022 have been entered. Claim 1 has been amended. Claim 9 has been cancelled. Claim 46 has been added. Claims 1-4, 6-7, 11-26 and 28-46 are still pending on this application, with claims 1-4, 6-7, 11-26 and 28-46 being rejected. All new grounds of rejection were necessitated by new claim 46. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-4, 6-7, 11-12, 21-24, 28, 30-31 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Design Patent No D712881 S to Shaanan et al. (“Shaanan”) in view of US Patent Pub No 2012/0281864 A1 to Mehlsen et al. (“Mehlsen”).
As to claim 1, Shaanan discloses a hearing assistance device, comprising: a housing, comprising a casing that has a first contour arc (main housing portion, see figures 1-4), wherein a part protrudes from the casing to form an ear hook with a second contour arc (upper section of main portion, see figures 1-4); a receiver (earpiece portion, see figures 3-6); and a cable, facing the ear hook, penetrating the housing, and connected to the receiver (connecting portion, see figures 1-6 and 9-12), wherein the second contour are of the ear hook matches a contour are of the cable after penetrating the housing in an outward direction with respect to the housing (ear hook portion and upper cable portion have the same arc shape, see figures 1-4), and the second contour arc of the ear hook is separated from the contour arc of the cable after penetrating the housing in the outward direction with respect to the housing (parallel arcs, figures 1-4).  
Shaanan does not disclose the housing casing comprising first and second casings, the first casing having the first contour arc and the second casing having a depression away from the first contour arc, wherein the first casing is assembled with a first part of the depression, and a second part of the depression protrudes from the first casing to form the ear hook. However the use of first and second casings to construct a hearing device housing is known in the art, as taught by Mehlsen, which discloses a similar hearing assistance device to be worn behind the ear (see figures 1-3; Abstract), and further discloses the housing comprising upper and lower shell portions (see figures 1-2; pg. 2, ¶ 0023), the lower shell 4 contoured to fit behind the ear and having the cable being output through an opening in the lower shell (see figures 3-4), and the upper shell 5 being arched to fit the lower shell 4 (see figures 1-5A; pg. 1, ¶ 0005; pg. 2, ¶ 0023). The proposed modification of providing a housing with first and second casings is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being as a matter of design, particularly to provide a hearing device that can be opened if needed, e.g. for repair or replacement of components (Mehlsen figures 1-2; pg. 1, ¶ 0007 - ¶ 0009). 
In addition, providing the upper shell of the housing to form the ear hook portion formed by the housing is further considered an obvious choice when incorporating separate housings as taught by Mehlsen in the design as taught by Shaanan, particularly as Mehlsen teaches the upper shell portion with a slight protrusion over the cable and the lower shell configured to output the cable (Mehlsen figure 4), the motivation being to maintain the integral ear hook portion design formed by a top section of the housing as taught by Shaanan in a hearing device that incorporates top and bottom shell portions, as taught by Mehlsen. 
As to claim 2, Shaanan in view of Mehlsen further discloses further comprising a medical hearing aid and a non-medical hearing amplifier (Mehlsen pgs. 2-3, ¶ 0032 - ¶ 0033).  
As to claim 3, Shaanan in view of Mehlsen further discloses wherein the first contour arc abuts against a side edge of a helix of a user when the hearing assistance device is worn by the user (Shaanan BTE shape, see figures 1-4; Mehlsen figures 1-3; pg. 2, ¶ 0023).
As to claim 4, Shaanan in view of Mehlsen further discloses wherein the first contour arc conforms to physiognomy of a helix arc (Shaanan BTE shape, see figures 1-4; Mehlsen figures 1-3; pg. 2, ¶ 0023).  
As to claim 6, Shaanan in view of Mehlsen further discloses wherein the ear hook abuts against an upper edge of a helix of a user when the hearing assistance3Customer No.: 31561Docket No.: 104869-US-PA Application No.: 17/144,148device is worn by the user (Shaanan BTE shape, see figures 1-4; Mehlsen pg. 2, ¶ 0023).  
As to claim 7, Shaanan in view of Mehlsen further discloses wherein the second contour arc conforms to physiognomy of a top of a helix arc (Shaanan BTE shape, see figures 1-4; Mehlsen pg. 2, ¶ 0023).  
As to claim 11, Shaanan in view of Mehlsen further discloses wherein the cable penetrates the first casing (Mehlsen figures 3-4).  
As to claim 12, Shaanan in view of Mehlsen further discloses wherein a back side of the housing has a crescent-like contour (Shaanan figures 1-3; Mehlsen figure 3).  
As to claim 21, Shaanan in view of Mehlsen further discloses wherein two opposite ends of the first contour arc form an extended straight line (Shaanan straight line connecting top and bottom end points of inner surface that forms the arc, see figures 2-3).  
As to claim 22, Shaanan in view of Mehlsen does not expressly disclose wherein a top end of the ear hook and a site where the cable penetrates the housing are located on a same side of the extended straight line. However such a configuration amounts to an adjustment on the length of the ear hook portion, the overall shape of the housing forming the arc, and the location of the penetrating portion in the housing, and would therefore be considered a matter of design which a skilled person would select when designing the shape of the device housing and ear hook portion depending on the desired shape and size of the structure, and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and changes in relative dimensions in particular would not patentably distinguish from the prior art a device that performs the same functions and would not perform differently by having the claimed relative dimensions (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). In this case, the earpiece with a shorter ear hook portion or shorter overall length of the housing structure forming the inner contour arc that defines the straight line between end points would still perform the function of the prior art device, i.e. providing audio to the user through the earpiece, and therefore such a modification is not considered patentably significant in terms of utility. 
As to claim 23, Shaanan in view of Mehlsen further discloses wherein a top end of the ear hook and a site where the cable penetrates the housing are located on different sides of the extended straight line (Shaanan figures 2-3).  
As to claim 24, Shaanan in view of Mehlsen further discloses wherein a top end of the ear hook shields a site where the cable penetrates the housing (Shaanan figures 1-4; Mehlsen figure 4).  
As to claim 28, Shaanan in view of Mehlsen further discloses further comprising: an audio processing module, which is disposed in the housing (Mehlsen figure 2; pg. 1, ¶ 0004; pg. 2, ¶ 0031 - ¶ 0032).  
As to claim 30, Shaanan in view of Mehlsen further discloses wherein the cable is electrically connected to and in between the audio processing module and the receiver (Mehlsen figures 1-2; pg. 1, ¶ 0004; pg. 2, ¶ 0029).  
As to claim 31, Shaanan in view of Mehlsen further discloses further comprising: a battery module, which is electrically connected to the audio processing module (Mehlsen figures 2 and 5; pg. 2, ¶ 0027).  
As to claim 44, Shaanan in view of Mehlsen does not expressly disclose wherein the second contour arc has a curve equation Y1=f(X1). However an arc or curve being defined by a function on a coordinate plane is a well-known mathematical operation, and would therefore be obvious to describe the arc formed by the ear hook in mathematical terms as a function on a coordinate plane. The motivation being to provide a graphical representation of the housing arc on a coordinate plane, and deriving a mathematical function describing the arc and other design features of the hearing device housing, which can serve as a blueprint and aid in the designing and mass production of such devices.
As to claim 45, Shaanan in view of Mehlsen does not expressly disclose wherein the curve equation Y1=f(Xl) of the second contour arc is: 
Y1= A0+A1X1+A2X12+A3X13+A4X14+A5X15+...AnX1n, 
where maximum power n is an integer greater than or equal to 0, 
-123.0 ≤ A0 ≤ -90.0 and A0 decreases as maximum power increases, 
34.0 ≤ A1 ≤ 46.5 and A1 increases as the maximum power increases, 7Customer No.: 31561Docket No.: 104869-US-PAApplication No.: 17/144,148
-5.60 ≤ A2 ≤ -3.68 and A2 decreases as the maximum power increases, 
0.200 ≤ A3 ≤ 0.356 and A3 increases as the maximum power increases, 
-0.0125 ≤ A4 ≤ -0.0054 and decrease as the maximum power increases, and 
6E-05 ≤ A5 ≤ 2E-4 and increases as the maximum power increases. 
However such a configuration amounts to an adjustment on the specific contour of the arc in mathematical terms, and would therefore be considered a matter of design which a skilled person would select when designing the shape of the device housing and ear hook portion, depending on the desired shape and size of the structure as it relates to the shape and size of a user’s ear, and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and changes in relative dimensions in particular would not patentably distinguish from the prior art a device that performs the same functions and would not perform differently by having the claimed relative dimensions (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). In this case, the earpiece with an ear hook contour arc of varying curves would still perform the function of the prior art device, i.e. providing audio to the user through the earpiece, and therefore such a modification is not considered patentably significant in terms of utility. 

4.	Claims 13-20, 29 and 36-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan in view of Mehlsen, and further in view of US Patent Pub No 2007/0053537 A1 to Wagner.
As to claim 13, Shaanan in view of Mehlsen discloses the hearing assistance device according to claim 12.
Shaanan in view of Mehlsen does not disclose further having at least one button located on the crescent-like contour. However the use of at least one button in an outer contour of the hearing aid is known in the art, as taught by Wagner, which discloses a similar hearing aid to be worn behind the ear (see figures 1-3), and further discloses the hearing aid comprising a controlling element in the form of a button 3 located along the outer surface of the housing (see figures 1-4; pg. 2, ¶ 0022). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to allow the user to manually control certain aspects of the hearing aid (Wagner pg. 2, ¶ 0022).
As to claim 14, Shaanan in view of Mehlsen and Wagner further discloses wherein the bottom end is a bottom end of the crescent-like contour (Wagner figures 1-3).  
As to claim 15, Shaanan in view of Mehlsen and Wagner further discloses wherein the ear hook has a top end of the crescent-like contour, which is opposite to the bottom end (Shaanan figures 1-4; Wagner figures 1-3).  
As to claim 16, Shaanan in view of Mehlsen and Wagner further discloses wherein a back side of the ear hook has an anti-slip structure (Wagner figure 3; pg. 2, ¶ 0022, ¶ 0026).  
As to claim 17, Shaanan in view of Mehlsen and Wagner further discloses wherein the housing further has two side surfaces that are opposite to each other and4Customer No.: 31561 Docket No.: 104869-US-PAApplication No.: 17/144,148an anti-slip structure that is respectively located on the two side surfaces (Wagner figures 2-3; pg. 2, ¶ 0022 - ¶ 0023, ¶ 0026).  
As to claim 18, Shaanan in view of Mehlsen and Wagner further discloses wherein a ventral side of the housing has a smooth surface, which is adjacent to and in between the two side surfaces (Wagner figure 2).  
As to claim 19, Shaanan in view of Mehlsen and Wagner further discloses wherein the anti-slip structure respectively located on the two side surfaces is extended and connected to each other (Wagner full coverage, see figure 3).  
As to claim 20, Shaanan in view of Mehlsen and Wagner further discloses wherein the first contour arc is located between the two side surfaces (Shaanan figures 1-4; Mehlsen figures 1-3; Wagner figure 2). 
As to claim 29, Shaanan in view of Mehlsen and Wagner further discloses further having at least one button, which is electrically connected to the audio processing module (Wagner figures 1-4; pg. 2, ¶ 0022).  
As to claim 36, Shaanan in view of Mehlsen and Wagner further discloses wherein a side edge of the at least one button and an inflection point of the crescent-like contour define a Y1 axis of two-dimensional right-angle coordinates X1-Y1 (Wagner Y1 axis defined by button and bottom of crescent-like curvature, perpendicular X1 axis defined by point at bottom surface of the housing, see figures 1-3).  
As to claim 37, Shaanan in view of Mehlsen and Wagner further discloses wherein a bottom end of the hearing assistance device is perpendicular to the YI axis, and defines an X1 axis of the two-dimensional right-angle coordinates Xl-Y1 (Wagner figures 1-3).  
As to claim 38, Shaanan in view of Mehlsen and Wagner does not expressly disclose wherein the anti-slip structure has a plurality of first straight lines, and forms an included angle of 40-50 degrees with the Xl axis. However it does disclose a skid-proof surface on the hearing aid (Wagner pg. 1, ¶ 0008) and further suggests a plurality of lines as the corrugated or porous rubber surface to aid in the gripping (Wagner figures 1-4). The configuration of an anti-slip surface with a plurality of lines at an angle of 40-50 degrees is therefore considered an obvious choice to one of ordinary skill in the art given the teachings of Shaanan in view of Mehlsen and Wagner, particularly as skidproof rubber surfaces are well-known to be configured in a variety of shapes and patterns, including with a plurality of lines at various angles, and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
As to claim 39, Shaanan in view of Mehlsen and Wagner does not expressly disclose wherein the anti-slip structure has a plurality of second straight lines, and forms an included angle of 105-115 degrees with the X1 axis. However it does disclose a skid-proof surface on the hearing aid (Wagner pg. 1, ¶ 0008) and further suggests a plurality of lines as the corrugated or porous rubber surface to aid in the gripping (Wagner figures 1-4). The configuration of an anti-slip surface with a plurality of lines at an angle of 105-115 degrees is therefore considered an obvious choice to one of ordinary skill in the art given the teachings of Shaanan in view of Mehlsen and Wagner, particularly as skidproof rubber surfaces are well-known to be configured in a variety of shapes and patterns, including with a plurality of lines at various angles, and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
As to claim 40, Shaanan in view of Mehlsen and Wagner does not expressly disclose wherein the anti-slip structure has a plurality of third straight lines, and forms an included angle of 345-355 degrees with the X1 axis. However it does disclose a skid-proof surface on the hearing aid (Wagner pg. 1, ¶ 0008) and further suggests a plurality of lines as the corrugated or porous rubber surface to aid in the gripping (Wagner figures 1-4). The configuration of an anti-slip surface with a plurality of lines at an angle of 345-355 degrees is therefore considered an obvious choice to one of ordinary skill in the art given the teachings of Shaanan in view of Mehlsen and Wagner, particularly as skidproof rubber surfaces are well-known to be configured in a variety of shapes and patterns, including with a plurality of lines at various angles, and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
As to claim 41, Shaanan in view of Mehlsen and Wagner does not expressly disclose wherein the first contour arc has a curve equation Y=f(X), which is obtained through two-times coordinate transformation of the two-dimensional right-angle coordinates X1-Y1. However an arc or curve being defined by a function on a coordinate plane is a well-known mathematical operation, as is coordinate transformation, and therefore it would be obvious to describe the arc formed by the earpiece in mathematical terms as a function on a coordinate plane. The motivation being to provide a graphical representation of the housing arc on a coordinate plane, and deriving a mathematical function describing the arc and other design features of the hearing device housing, which can serve as a blueprint and aid in the designing and mass production of such devices.
As to claim 42, Shaanan in view of Mehlsen and Wagner does not expressly disclose wherein the6Customer No.: 31561 Docket No.: 104869-US-PAApplication No.: 17/144,148two-times coordinate transformation comprises: obtaining an equation YI=f(X1) of the first contour arc in the two-dimensional right-angle coordinates Xl-Yl; obtaining an equation Y2=f(X2) of the first contour arc in two-dimensional right-angle coordinates X2-Y2, where -X2=Y1 and Y2=Y1; and obtaining the curve equation Y=f(X), where X=-X2 and Y=Y2. However coordinate transformation is a well-known mathematical operation, particularly as it relates to rotation of coordinate axes, and would therefore be considered an obvious choice to one of ordinary skill in the art when describing an arc formed by the earpiece in mathematical terms as a function on a transformed coordinate plane. The motivation being to provide a graphical representation of the housing arc on a coordinate plane, which can serve as a blueprint and aid in the designing and mass production of such devices, and using transformed or rotated coordinates to situate the arc at a more convenient location or orientation if necessary.
As to claim 43, Shaanan in view of Mehlsen and Wagner does not expressly disclose wherein the curve equation Y=f(X) of the first contour arc is: 
Y=A0+A1X+A2X2+A3X3+...AnXn, 
 where maximum power n is an integer greater than or equal to 0, 
17.3 ≤ A0 ≤ 17.6 and Ao increases as maximum power increases, 
-0.30 ≤ A1, ≤ -0.21 and A1 decreases as the maximum power increases, 
0.012 ≤ A2 ≤ 0.025 and A2 increases as the maximum power increases, and 
-0.0008 ≤ A3 ≤ -0.0001 and A3 approaches a same value as the maximum power increases.  
However such a configuration amounts to an adjustment on the specific contour of the arc in mathematical terms, and would therefore be considered a matter of design which a skilled person would select when designing the shape of the device housing and ear hook portion, depending on the desired shape and size of the structure as it relates to the shape and size of a user’s ear, and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and changes in relative dimensions in particular would not patentably distinguish from the prior art a device that performs the same functions and would not perform differently by having the claimed relative dimensions (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). In this case, the earpiece with a housing contour arc of varying curves would still perform the function of the prior art device, i.e. providing audio to the user through the earpiece, and therefore such a modification is not considered patentably significant in terms of utility.

5.	Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan in view of Mehlsen, and further in view of US Patent No 2015/0078599 A1 to Sundberg et al. (“Sundberg”).
As to claim 25, Shaanan in view of Mehlsen discloses the hearing assistance device according to claim 1.
Shaanan in view of Mehlsen does not disclose wherein the housing further has a fixed structure protruding from a ventral side of the ear hook. However the use of a fixed structure is known in the art, as taught by Sundberg, which discloses a similar hearing device, and further discloses the device having a fixed structure that is either recessed or protruding, and secures a tubular structure to the ear hook (see figures 4B, 6B and 14A; pg. 2, ¶ 0037 - ¶ 0038, ¶ 0041). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to provide a secure attachment between the ear hook portion of the housing and the cable in the device as taught by Shaanan in view of Mehlsen by incorporating a fixing structure in the ear hook portion of the housing that contacts the cable, thereby maintaining the cable in place with respect to the housing (Sundberg pg. 2, ¶ 0038, ¶ 0041).
As to claim 26, Shaanan in view of Mehlsen and Sundberg further discloses wherein the cable is bound to the fixed structure after the cable penetrates the housing (Shaanan figures 1-4; Sundberg pg. 2, ¶ 0038, ¶ 0041).  

6.	Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan in view of Mehlsen, and further in view of US Patent Pub No 2016/0006292 A1 to Hatanaka et al. (“Hatanaka”).
As to claim 32, Shaanan in view of Mehlsen discloses the hearing assistance device according to claim 31.
Shaanan in view of Mehlsen does not disclose wherein the battery module is a wireless battery module. However the use of wireless battery modules is known in the art, as taught by Hatanaka, which discloses a similar hearing aid device (see figure 5), and further discloses wherein the battery module can be wired or wireless (see pg. 4, ¶ 0059 - ¶ 0060; pg. 5, ¶ 0072 - ¶ 0073). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to enable wireless charging of the hearing device (Hatanaka pg. 5, ¶ 0073).
As to claim 33, Shaanan in view of Mehlsen and Hatanaka further discloses wherein the audio processing module correspondingly drives the receiver according to a status of the battery module (Hatanaka figure 1; pg. 3, ¶ 0037; pg. 5, ¶ 0080).  
As to claim 34, Shaanan in view of Mehlsen and Hatanaka does not expressly disclose wherein the audio processing module drives the receiver to make a sound when the hearing assistance device is accommodated in a charging box, but the battery module is not being charged. However it does disclose an embodiment where the device is mounted on the charger but is not charging (Hatanaka pg. 9, ¶ 0114; pg. 13, ¶ 0155). Examiner takes official notice that the use of a sound or audible notification is known in the art, and would therefore be an obvious modification to include the use of a sound alert when the device is placed in the charger but not being charged, the motivation being in order to audibly notify the user of a potential issue with the device or the charger, thereby allowing the user to correct the issue and enable a charging function for the device.
As to claim 35, Shaanan in view of Mehlsen and Hatanaka further discloses wherein the audio processing module switches off the receiver when the hearing assistance device is accommodated in a charging box and the battery module is being charged (Hatanaka figure 1; pg. 3, ¶ 0037; pg. 5, ¶ 0080).  

7.	Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan in view of Hatanaka.
As to claim 46, Shaanan discloses a hearing assistance device, comprising:7Customer No.: 31561 Docket No.: 104869-US-PAApplication No.: 17/144,148a housing, with an ear hook and a contour arc (see figures 1-4); a receiver (earpiece portion, see figures 3-6); a cable, facing the ear hook, penetrating the housing, and connected to the receiver (connecting portion, see figures 1-6 and 9-12).
Shaanan does not expressly disclose an audio processing module, which is disposed in the housing; and a battery module, which is electrically connected to the audio processing module, and wherein the hearing assistance device is accommodated in a charging box.
However the use of an audio processing module, a battery and a charging box are known in the art, as taught by Hatanaka, which discloses a similar hearing aid device (see figure 5), and further discloses the device comprising a processing unit, a battery and a charging box for charging the battery (see figures 4-5 and 7-10; pg. 5, ¶ 0072 - ¶ 0073; pg. 7, ¶ 0098; pg. 11, ¶ 0135). The use of an audio processing unit, a battery and a charging box for the hearing device is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to provide the hearing aid with a power charging means that can help downsize the hearing aid (Hatanaka pg. 2, ¶ 0017). 
Shaanan in view of Hatanaka does not expressly disclose wherein the audio processing module drives the receiver to make a sound when the hearing assistance device is accommodated in the charging box, but the battery module is not being charged. However it does disclose wherein the device can be mounted on the charger but is not charging (Hatanaka pg. 9, ¶ 0114; pg. 13, ¶ 0155). Examiner takes official notice that the use of a sound or audible notification is known in the art, and would therefore be an obvious modification to include the use of a sound alert when the device is placed in the charger but is not being charged, the motivation being in order to audibly notify the user of a potential issue with the device or the charger, thereby allowing the user to correct the issue and enable a charging function for the device.

Response to Arguments
8.	Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
	Regarding claim 1, Applicant argues if the “slight protrusion of Mehlsen is lengthened and modified to the ear hook that matches the contour arc of the lead 2 protruding from the U-shaped shell as taught by Shaanan, when the lid 5 is pivoted upward relative to the U-shaped shell to replace the internal damaged components, the protruding ear hook on the lid 5 will press against the lead 2 protruding from the U-shaped shell 4 and even cause the lead 2 to damage, so that the hearing aid of Mehlsen cannot be a reliable and easy to operate electromechanical construction.” Applicant further argues that “even if the hearing aid of Mehlsen has the slight protrusion, a person skilled in the art do not have motivation to take Shaanan and Mehlsen in combination,” and therefore “claim 1 stands novel, non-obvious, and patentable over the cited references, either alone or in combination.”
Examiner respectfully disagrees. Firstly, in response to Applicant’s arguments that the hearing aid of Mehlsen modified as suggested by Applicant “cannot be a reliable and easy to operate electromechanical construction,” it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Further, the rejection is based on Shaanan in view of Mehlsen. Shaanan is relied on for disclosing most of the structural features of the claim, including an upper portion or protrusion integrally formed by the housing that forms an ear hook portion (see figures 1-4). Shaanan does not disclose how the housing is assembled, and therefore does not disclose separate portions forming the housing, nor does it disclose a first housing portion having the first contour arc shaped to fit behind the ear (i.e. a first casing being a lower casing with a contour shaped to fit behind the ear) and a second housing portion having a depression away from the first contour arc, wherein the first housing portion is assembled with a first part of the depression (i.e. a second casing being an upper casing in concave shape to fit the first lower casing), and a second part of the depression protrudes from the first casing to form the ear hook.
Mehlsen is therefore relied on for teaching a similar hearing device, where the housing is formed by separate casings in the form of upper and lower shell portions (see figures 1-2; pg. 2, ¶ 0023), the lower shell 4 being contoured to fit behind the ear and having the cable being output through an opening in the lower shell (see figures 3-4), and the upper shell 5 being arched to fit the lower shell 4 (see figures 1-5A; pg. 1, ¶ 0005; pg. 2, ¶ 0023). The proposed modification of providing a housing portion with a structural design including an ear hook as taught by Shaanan and further having first and second (i.e. lower and upper) casings, as is known in the art and is illustrated by Mehlsen, is therefore considered an obvious choice before the effective filing date of the claimed invention.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for providing a housing portion comprising first and second casings can be considered a matter of design depending on how the housing is designed for assembly, and more particularly a reason for having separate releasable casing portions forming the housing is to enable the hearing device to be easily opened if needed, e.g. for repair or replacement of components (Mehlsen figures 1-2; pg. 1, ¶ 0007 - ¶ 0009). 
In addition, providing the second casing or upper shell of the housing to form the ear hook portion is further considered an obvious choice when incorporating separate housings as taught by Mehlsen in the design as taught by Shaanan, particularly as Shaanan already teaches the ear hook being formed by an upper portion of the housing and the cable protruding from a lower portion of the housing, and Mehlsen also teaches the upper shell portion covering the cable and the lower shell having an opening to output the cable (Mehlsen figure 4). The motivation being to maintain the integral ear hook portion design formed by a top section of the housing as taught by Shaanan in a hearing device that incorporates top and bottom shell portions, as taught by Mehlsen. Examiner therefore maintains the combined teachings of Shaanan and Mehlsen would have suggested to those of ordinary skill in the art the invention as claimed.
	Regarding claim 46, Applicant argues “a person skilled in the art will use crosstalk rather than cancel crosstalk,” and therefore the cited prior art “taken alone or in combination, fails to disclose, teach, or reasonably suggest each and every feature claimed in the new independent claim 46.” In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the microphone receiving sounds emitted by the speaker, crosstalk being used to remind the user the hearing aid accommodated in the charging box is shielded and not charged) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652